Citation Nr: 0025987	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  95-28 637A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
tension headaches.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension.

3.  Entitlement to service connection for an eye condition, 
to include as secondary to hypertension.

4.  Entitlement to an effective date earlier than October 10, 
1996 for a nonservice-connected pension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1973 to April 
1974 and from April 1975 to June 1976.  His appeal comes 
before the Board of Veterans' Appeals (Board) from rating 
decisions issued in April 1995, June 1997, and April 1998 of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.

The veteran's claim of entitlement to service connection for 
hypertension was denied by a rating decision in October 1991.  
The RO amended the claim to include a resultant eye condition 
by an April 1995 rating decision, which denied a new and 
material claim for hypertension and resultant eye condition.  
The Board believes that the eye condition, to include as 
secondary to hypertension, is a separate issue from 
hypertension.  Moreover, because the Board is remanding the 
issue concerning hypertension, discussed infra, it must defer 
a decision on the eye condition.  That issue will be 
discussed in the remand portion.

The veteran requested a hearing before a member of the Board 
sitting in Houston, Texas.  However, he indicated that he did 
not want a hearing before the Board in statements dated July 
1999 and November 1999, and at his RO hearing in May 1999.

The RO granted an earlier effective date for the veteran's 
nonservice-connected pension during the pendency of the 
appeal.  The veteran has indicated that an effective date 
from his original claim in October 1991 is warranted.  This 
issue is therefore still under appeal.


FINDINGS OF FACT

1.  The RO has obtained and fully developed all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal.

2.  The veteran's tension headaches manifest painful 
throbbing, they are mildly to moderately disabling, and he 
has reported that they occur at least few times per month.

3.  The RO denied the veteran's hypertension claim by a 
decision issued in October 1991, and the veteran did not 
initiate a timely appeal of the decision.

4.  The veteran has submitted evidence that bears directly 
and substantially upon the specific matter under 
consideration, service connection for hypertension; it is 
neither cumulative nor redundant, and is so significant that 
it must be considered to fairly decide the merits of the 
case.

5.  The veteran claimed entitlement to a nonservice-connected 
pension in October 1991, but he withdrew the claim by a 
written statement in April 1996.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the veteran, the 
criteria for an evaluation of 30 percent, and no more, for 
tension headaches have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.124a, 
Diagnostic Code 8100 (1999).

2.  The RO's October 1991 rating decision denying service 
connection for hypertension is final.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1999).

3.  The evidence submitted since the RO's October 1991 
decision is new and material; thus, the requirements to 
reopen the claim of entitlement to service connection for 
hypertension have been met.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1999).

4.  The veteran has not been informed of the elements 
required to well ground his claim and afforded an opportunity 
to make argument as to the well groundedness of his claim.  
See Winters v. Gober, No. 99-7108 (Fed. Cir. July 26, 2000) 
(Winters II).

5.  The criteria for an effective date earlier than October 
10, 1996 for a nonservice-connected pension have not been 
met.  38 U.S.C.A. §§ 1155, 5110(a) (West 1991); 38 C.F.R. §§ 
3.1(b), 3.157, 3.400(b)(2) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Tension headaches

The veteran contends that his headaches are more symptomatic 
than reflected by the 10 percent evaluation.  As an initial 
matter, the Board finds that his claim is plausible and 
therefore well grounded within the meaning of 38 U.S.C.A. 
§ 5107 (West 1991).  See Caffrey v. Brown, 6 Vet. App. 337, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  Because the record contains numerous outpatient 
treatment records and a VA examination in July 1999 during 
which the veteran was examined for headaches, the Board 
further concludes that the duty to assist the veteran has 
been met.  38 U.S.C.A. § 5107 (West 1991).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disabilities 
adversely affect his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (1999).  

Although regulations require that a disability be viewed in 
relation to its whole recorded history, see 38 C.F.R. §§ 4.1, 
4.2, 4.41, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Service connection was established for tension headaches in 
December 1976, and a 10 percent evaluation is currently 
assigned under Diagnostic Code (DC) 8100.  That code provides 
that a 10 percent evaluation is warranted for migraine 
headaches with characteristic prostrating attacks averaging 
one in two months over the last several months.  A 30 percent 
evaluation is warranted for migraine headaches with 
characteristic prostrating attacks occurring on an average 
once a month over the last several months.  A 50 percent 
evaluation, the maximum schedular rating, is warranted for 
migraine headaches with very frequent completely prostrating 
and prolonged attacks productive of severe economic 
inadaptability.  38 C.F.R. § 4.124a, DC 8100.

A VA neurological examination in January 1992 was essentially 
negative.  The veteran reported that he had never vomited 
during his headaches, and he did not describe any visual 
disturbances.  The examiner assessed tension headaches.

Medical notes of February 1992 and February 1992 reflect the 
veteran's had suffered a head trauma in January 1976 during 
an altercation with a law enforcement officer.  However, the 
Board notes that medical records indicate that the incident 
occurred in May 1976.  The VA examiner in February 1992 
stated that a radiologist at the time of the altercation 
indicated that the depressed skull fracture, which was 
determined to be the result of willful misconduct, was not 
considered significant.  The veteran's service medical 
records were positive for headaches not associated with this 
incident.  The VA examiner in February 1992 reported that the 
diagnosis of tension headaches was correct (as opposed to 
headaches as a result of the altercation with the law 
enforcement officer).

Outpatient treatment notes establish that the veteran also 
reported he had suffered a loss of consciousness in December 
1995, and he had fallen to the ground at that time.  He said 
that he had experienced an increase in his headaches from the 
time of the loss of consciousness.  Medical notes in January 
1995 show that the veteran had sustained a head injury a few 
week prior to the note, and he was complaining of headaches.  
Nursing notes in February 1995 show that the veteran 
complained of severe headaches.  However, a progress note of 
June 1996 reflects that he had decreased headaches and no 
blurred vision.  In July 1996, the veteran again complained 
of tension headaches and left sided facial weakness.  The 
examiner indicated that the headaches were stable.  Medical 
notes in April 1997 confirm that the veteran's headaches were 
"stable on Valium."  A medical note in August 1997 shows 
that the veteran complained of dental pain, which he stated 
was exacerbating his headaches.

According to a medical note dated August 1996, the veteran 
gave a history of headaches for 20 years, controlled by 
Valium.  The examiner assessed "headaches, unchanged," at 
that time.  A CT scan of the veteran's head in August 1996 
revealed that there was no evidence of hemorrhage, no mass, 
mass effect, or midline shift.  The veteran had minimal deep 
white matter ischemic changes, and the examiner assessed 
status post left occipital craniotomy.

At an RO hearing in May 1999, the veteran testified that he 
had at least two or three headaches every month lasting from 
two or three days at a time and with blurred vision.  He said 
he was totally incapacitated during these headaches.  The 
veteran said that he took medication for the headaches, but 
he did not know if the medications helped, and that when he 
had headaches he had to lie down.

At a VA examination in July 1999, the veteran reported that 
his headaches began in 1976.  The headaches always began at 
the top of his head and radiated toward his left neck, and 
they manifested throbbing and pain.  He said that the 
headaches had not changed in nature or frequency for many 
years.  The examiner stated that the veteran had chronic 
tension-type headaches, mildly to moderately disabling.

The veteran complained of "occasional headaches" in 
September 1999.  He further reported that he experienced 
headaches at a psychiatric outpatient assessment in October 
1999, and he said that he had last experienced a blackout in 
May 1999.  

As noted above, the veteran has indicated that he has at 
least two or three headaches every month lasting from two or 
three days at a time and with blurred vision.  On one hand, 
the Board finds these statements to be credible, and he said 
that he had severe headaches in February 1995.  The examiner 
in July 1999 characterized the veteran's headaches as mildly 
to moderately disabling.  Importantly, the veteran is taking 
medication for headaches.  On the other hand, the examiner in 
July 1999 did not indicate whether the veteran was 
experiencing "prostrating" headaches.  The veteran stated 
that he had "occasional" headaches in September 1999.  He 
also said that his headaches were decreased in June 1996, and 
an examiner in July 1996 indicated that the headaches were 
"stable."  This finding is confirmed by the examiner in 
August 1996, who also stated that the veteran's headaches 
were unchanged at that point.  Thus, although the veteran's 
headaches were increased in December 1995, his headaches 
later stabilized.

The Board finds that the evidence as to whether the tension 
headaches warrant a higher evaluation is in relative 
equipoise.  As such, the Board will resolve reasonable doubt 
in the veteran's favor and apply the 30 percent evaluation.  
See 38 U.S.C.A. § 5107(b).  However, the Board does not find 
that an evaluation in excess of 30 percent is warranted for 
the veteran's tension headaches.  In this regard, the record 
does not show that the veteran is experiencing very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  The July 1999 examiner's 
finding that the tension headaches were mildly to moderately 
disabling is not conducive with the types of prostrating 
attacks that would warrant the 50 percent evaluation.  Thus, 
the 50 percent evaluation is not warranted.

Hypertension and a secondary eye condition

The issue now before the Board is whether the record contains 
new and material evidence to reopen a claim of entitlement to 
service connection for hypertension.  In its October 1991 
denial of the veteran's claim for hypertension, the RO 
considered service medical records, three VA examination 
reports, and outpatient treatment records from the VA Medical 
Center (MC) in San Antonio, Texas, from June 1989 to December 
1990.  The RO denied the claim because although the veteran 
had some elevated blood pressure readings during his active 
duty, hypertension was not shown during service or within one 
year of separation.  The RO noted that the veteran's blood 
pressure was recorded at 140/100 at a VA examination in 
August 1978.  The RO stated that there was no indication of 
random blood pressure readings during service.  By letter 
dated December 1991, the veteran was informed of the denial 
and of his appellate rights; however, he did not initiate an 
appeal of the decision.  The RO's decision is therefore 
final.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 20.1103 (1999).

Once an RO decision becomes final under 38 U.S.C.A. 
§ 7105(c), absent the submission of new and material 
evidence, the claim may not thereafter be reopened or 
readjudicated by the VA.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  
New and material evidence means evidence not previously 
submitted to agency decision makers that bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself and in connection with evidence previously assembled 
is so significant that it must be considered to decide fairly 
the merits of the claim.  38 C.F.R. § 3.156(a).

A three pronged analysis is used to determine whether 
evidence is "new and material" as defined by 38 C.F.R. 
§ 3.156(a).  First, it must be determined whether the newly 
presented evidence "bears directly and substantially upon 
the specific matter under consideration," i.e., whether it 
is probative of the issue at hand.  Secondly, the evidence 
must be shown to be actually "new," that is, not of record 
when the last final decision denying the claim was made, and 
finally, a determination must be made as to whether the 
evidence "is so significant that it must be considered in 
order to fairly decide the merits of the claim."  See Hodge 
v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  New evidence, 
submitted to reopen a claim, will be presumed credible solely 
for the purpose of determining whether the claim has been 
reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
If all three tests are satisfied, the claim must be reopened.  
Hodge, supra.  Upon reopening the claim, a determination must 
then be made as to whether, based upon all the evidence and 
presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  If the claim is 
well grounded, the claim may then be evaluated on the merits 
after ensuring that the duty to assist pursuant to 
38 U.S.C.A. 5107(b) has been fulfilled.  See Elkins v. West, 
12 Vet. App. 209 (1999).

Since the October 1991 rating decision, the veteran has 
submitted a service medical record of February 1976 that 
shows he then had elevated blood pressure.  This record was 
evidently before the RO as of its October 1991 decision 
because the RO indicated that it considered the veteran's 
service medical records in its decision to deny the claim.  
The February 1976 medical note was part of the veteran's 
service medical records.  Thus, it is cumulative and 
redundant and does not constitute new and material evidence.  
The veteran had suffered a head injury, and his blood 
pressure was recorded as 154/100 on February 19, 1976 at 1930 
hours, 160/90 at 1945 hours, 150/94 at 2000 hours, and 150/90 
at 2015 hours.  There were no further readings reflected in 
the records, but his blood pressure was recorded as 134/80 on 
separation from active duty.  There was no diagnosis of 
hypertension associated with the blood pressure readings.

The record since October 1991 contains readings of elevated 
blood pressure from the VAMC San Antonio, Texas.  The Board 
notes that the veteran has already presented evidence that he 
has a history of elevated blood pressure prior to the October 
1991 decision.  However, the record since October 1991 
contains multiple diagnoses for hypertension that were not 
present during the October 1991 decision.  According to a 
primary care follow-up in September 1999, the veteran had 
been under care at the VAMC San Antonio for hypertension, 
among other conditions.  The Board notes that the examiner in 
September 1999 diagnosed hypertension, which confirms many 
other prior diagnoses for hypertension.

The Board concludes that these diagnoses collectively 
constitute new and material evidence because there was no 
diagnosis of hypertension of record when the RO made its 
October 1991 decision.  Although the claim was denied on the 
basis that there was no diagnosis of hypertension during 
active duty or within one year thereafter, and this diagnosis 
does not establish the existence of hypertension during that 
time, it is nevertheless new and material evidence because it 
is probative of one of the elements of a claim.  The 
diagnosis is therefore probative of the issue at hand.  
Secondly, the evidence is new in that it was not of record 
when the last final decision denying the claim was made.  
Moreover, it is so significant that it must be considered to 
fairly decide the merits of the claim because it establishes 
one of the elements of the Caluza test.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  Because all three test have been met, 
the claim must be reopened.  See Hodge v. West, 155 F.3d 
1356, 1359 (Fed. Cir. 1998).

However, in light of recent changes in the laws regulating 
new and material claims, and applicable concepts of due 
process, the Board further concludes that the veteran must be 
afforded additional opportunity to offer argument regarding 
this claim.  Considering this determination, the claim of 
entitlement to service connection for an eye condition as 
secondary to hypertension must be deferred.



Earlier effective date for nonservice-connected pension

The veteran submitted a claim for entitlement to a nonservice 
connected pension in October 1991.  In April 1996, he 
submitted the statement, "I would like to withdraw my claim 
for nonservice-connected pension."  However, he submitted a 
statement in October 1996 that he "would like [his] claim 
for a nonservice-connected disability be reinstated."  The 
veteran submitted an income-net worth and employment 
statement in December 1996.  The nonservice-connected pension 
was granted in June 1997, effective from the month after the 
RO received the income-net worth and employment statement.  
However, the RO found clear and unmistakable error in the 
effective date of January 1997, and the effective date was 
revised to the date the veteran claimed entitlement to the 
nonservice-connected pension in October 1996.  In his 
November 1997 NOD, the veteran has requested that the 
effective date be retroactive to the date of the October 1991 
claim.

The regulations governing effective dates of awards provide 
that, except as otherwise provided, the effective date of an 
evaluation and award of pension based on an original claim 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 
3.400.  Because the veteran withdrew his claim by a signed 
written statement in April 1996, the October 1991 is not the 
proper effective date for the nonservice-connected pension.  
Rather, the earliest proper date for the nonservice-connected 
pension is the date of receipt of the informal claim in 
October 1996.  The Board emphasizes that the veteran's 
withdrawal of the original claim effectively ended his 
entitlement to an effective date for October 1991 under 38 
C.F.R. § 3.400.  Because the informal claim was received in 
October 1996, the applicable VA regulation provides that 
October 1996 is the earliest date upon which entitlement to 
the pension can be based; thus, an effective date before this 
time must be denied.



ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, entitlement to a rating of 30 percent, and 
no more, for tension headaches is granted.

The claim of entitlement to service connection for 
hypertension has been reopened.  To this extent, the appeal 
is granted subject to the directions set forth in the 
following remand section of this decision.

The claim of entitlement to service connection for an eye 
condition, to include as secondary to hypertension, is 
deferred.

Entitlement to an effective date earlier than October 10, 
1996 for a nonservice-connected pension is denied.


REMAND

In the past few years, the laws regarding the guidelines for 
reopening claims based on new and material evidence have 
changed dramatically.  The Board will briefly discuss these 
changes for the purpose of clarification, and to describe why 
the present claim of entitlement to service connection for 
hypertension must be remanded to the RO.  When the RO made 
its April 1995 decision to deny the claim of new and material 
evidence for hypertension and resultant eye condition, it was 
using the proper law as it existed at that time.  Under 
Colvin v. Derwinski, 1 Vet. App. 171 (1991), evidence had to 
be so compelling that it would likely have reversed the 
outcome of the case in order for it to be deemed material.  
If the evidence was considered new and material, the claim 
was necessarily well grounded and adjudicated on the merits.  
See also Evans v. Brown, 9 Vet. App. 273 (1996) (new evidence 
must tend to prove the merits of the claim as to each 
essential element that was a specified basis for the last 
final disallowance).

The case of Manio v. Derwinski, 1 Vet. App. 140 (1991) 
demonstrated that a two-step analysis was required when a 
veteran sought to reopen a final decision based on new and 
material evidence.  First, the VA had to determine whether 
the evidence received since the last final disallowance was 
new and material.  If so, the VA had to reopen the claim and 
evaluate the merits of the veteran's claim on a de novo 
basis.

The Colvin standard for materiality was overruled because it 
was more stringent than, and inconsistent with, the standard 
under 38 C.F.R. § 3. 156(a), which mandated that new and 
material evidence meant evidence not previously submitted to 
agency decisionmakers which boar directly and substantially 
upon the specific matter under consideration, which was 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled was so 
significant that it must have been considered in order to 
fairly decide the merits of the claim.  New evidence need 
only be "so significant that it must be considered in order 
to fairly decide the claim."  Any linkage to the well 
groundedness of a claim was eliminated.  The materiality of 
evidence is separate from a decision as to whether the 
evidence is new.  A third step was added between the Manio 
two-step process for reopening claims.  If (1) new and 
material evidence has been presented under 38 C.F.R. §  
3.156(a), the Secretary had to (2) determine whether the 
reopened claim was well grounded, pursuant to 36 U.S.C.A. 
§ 5107 (West 1991), before (3) evaluating the merits after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) had 
been fulfilled.  

The U.S. Court of Appeals for Veterans Claims (Veterans 
Court) added to the analysis with Winters v. West, 12 Vet. 
App. 203 (1999) (Winters I).  That case stood for the 
proposition that the standard of review of new and material 
determinations would generally be a "deferential 'clearly 
erroneous' standard."  The standard of review of 
determinations regarding well groundedness, however, remained 
de novo without deference to the Board.  See 38 U.S.C.A. 
§ 7261(a)(1) (West 1999).  Consequently, if the court found 
that an error had been committed, it would not vacate or 
reverse the Board's decision for harmless error if it was 
clear that the claimant would have been unsuccessful 
irrespective of the error (i.e., the claim is not well 
grounded).  

However, the U.S. Federal Circuit Court later overturned 
Winters I.  See Winters v. Gober, No. 99-7108 (Fed. Cir. July 
26, 2000) (Winters II).  In that case, the Federal Circuit 
determined that the Veterans Court had exceeded it statutory 
authority in Winters I and should have remanded the 
appellant's claim for reconsideration because of the changes 
in the law under Hodge.  The Federal Circuit held that under 
38 U.S.C.A. § 5108 only the Secretary had authority to reopen 
the claim.  Fundamental principles of fairness support such a 
conclusion.  In applying the Elkins test to the appellant's 
claim without notice to him, the Veterans Court deprived the 
appellant of the opportunity to present evidence on the well-
grounded claim issue before the original triers of fact.  
Thus, the appellant was deprived of an explanation of what 
evidence was missing from his claim and an opportunity to 
supply such evidence.  

This analysis is crucial to the claim now before the Board.  
In other words, the efforts by the Veterans Court to address 
the well groundedness of the appellant's claim may have 
required it to make improper de novo findings of fact.  See 
Hensley v. West, 212 F.3d 1255 (Fed. Cir. 2000) (the well 
grounded claim requirement serves a 'gatekeeping' function in 
the claims process, the evidentiary threshold for establishing 
a well grounded claim is low and a veteran with a competent 
medical diagnosis of a current disorder may use an accepted 
medical treatise to establish the nexus requirement for a well 
grounded claim).  The Winters case suggested that a claimant 
under the prior Colvin standard who had been attempting to 
present new and material evidence to reopen a claim was not 
concerned with showing that the claim was well-grounded 
because under the prior Colvin standard, once it was 
determined that new and material evidence was received to 
reopen the claim, the claim was deemed to be well-grounded.  
Winters, at 3 and 8.  However, the Hodge line of cases has now 
clearly rendered the well-grounded claim question a separate 
matter of major importance.  Winters at 8.  Therefore, the 
Court of Appeals for the Federal Circuit noted that in such a 
case the claimant has been effectively deprived of the 
opportunity to present evidence on the well-grounded claim 
issue and that this was inconsistent with general principles 
of fairness.  Winters at 8. 

Under the circumstances of this particular case, the Board 
believes that it may not at this time properly address the 
question of whether the veteran's claim is well-grounded until 
the veteran and his representative have had the opportunity to 
present argument and evidence on the question of whether the 
claim is well-grounded.  

The veteran and his representative are hereby informed that a 
claimant for VA benefits with the initial burden of 
presenting evidence of a well-grounded claim.  38 U.S.C.A. 
§ 5107(a).  A well-grounded claim has been defined as "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet.App. 
78, 91 (1990).  Where the determinative issue involves a 
medical diagnosis, competent medical evidence to the effect 
that the claim is "plausible" or "possible" is required.  
Grottveit v. Brown, 5 Vet.App. 91, 92-93 (1993).  A claimant 
therefore cannot meet this burden merely by presenting lay 
testimony and/or lay statements because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).  Consequently, lay assertions of 
medical causation cannot constitute evidence to render a 
claim well-grounded under 38 U.S.C.A. § 5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well-grounded.  Tirpak v. Derwinski, 2 
Vet.App. 609, 611 (1992).  

In order for a service connection claim to be well-grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 
Vet.App. 498, 506 (1995).  Moreover, the truthfulness of 
evidence is presumed in determining whether a claim is well-
grounded.  King v. Brown, 5 Vet.App. 19, 21 (1993).  The 
Board emphasizes, however, that the doctrine of reasonable 
doubt does not ease the veteran's initial burden of 
submitting a well-grounded claim.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).

Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488 (1997).  The chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service or during an applicable presumption period 
and that the veteran still has such condition.  That evidence 
must be medical, unless it relates to a condition that may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran and 
his representative and afford them a 
reasonable opportunity to submit 
additional evidence and argument in 
support of the veteran's claim, including 
evidence and argument pertinent to the 
question of whether the claim is well-
grounded.

2.  The RO should adjudicate the issue of 
entitlement to service connection for an 
eye condition, as secondary to 
hypertension.

3.  After completion of the above, the RO 
should review the evidence of record and 
determine whether the veteran's claim of 
entitlement to service connection is 
well-grounded.  If it is determined that 
the claim is well-grounded, then the RO 
should undertake appropriate development 
to assist the veteran, including 
obtaining pertinent evidence and an 
appropriate medical examination with 
request for an opinion as to causation.  
The RO should then review the claim on 
the merits under applicable laws and 
regulation, including 38 U.S.C.A. 
§ 5107(b).

3.  If the RO determines that the claim 
is not well-grounded, or if it determines 
that it is well-grounded but that the 
preponderance of the evidence is 
otherwise against the claim on the 
merits, then the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case.  After they are afforded an 
opportunity to respond, the case should 
be returned to the Board for appellate 
review. 

The purpose of this remand is to comply with recent judicial 
decisions and to afford the veteran due process of law.  The 
veteran and his representative are free to submit additional 
argument and evidence in support of the appeal.



		
	BRUCE KANNEE
Veterans Law Judge
	Board of Veterans' Appeals



 
- 3 -


- 1 -


